The evidence for the state tended to prove that this defendant and another man were in possession of parts of a still commonly used for, or suitable to be used in, the manufacture of prohibited liquor. Under section 4657 of the Code of 1923, this would authorize a jury in concluding that defendant was in possession of the completed still. Maisel v. State, 17 Ala. App. 12, 81 So. 348; Lindsey v. State, 18 Ala. App. 494,93 So. 331.
The testimony on behalf of defendant tending to prove that he was in possession of the parts for a perfectly legitimate purpose only served to make the question of guilt one for the jury.
The court did not err in refusing to defendant the general charge.
The judgment is affirmed.
Affirmed. *Page 347